Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1, 5, 9, 15-20, 24, 34-37, 39-40, 43-45 and 47 are pending.
	Claims 43-45 and 47 have been withdrawn for being drawn to non-elected invention as indicated by the Applicant on 11/12/2021 in response to the Requirement for Restriction/Election set forth on 08/12/2021.
	Claims 1, 5, 9, 15-20, 24, 34-37 and 39-40 are examined on the merits in the present Office action.

Priority
Priority for 85% identity to SEQ ID NO: 1-4 is supported by provisional application 62/616,553, filed 01/12/2018.
Priority for SEQ ID NO: 8-11 is supported by 371 of PCT/US19/13430 application number 16/960,618, filed 07/08/2020.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of Aegilops tauschii. E.g. SEQ ID NO: 11 is disclosed by the Applicant as being from Aegilops tauschii accession TA1662. Dependent claims that fail to cure the deficiency are also rejected.
The Supreme Court held that claims directed to naturally-occurring nucleic acid sequences or fragments thereof, whether isolated or not, are not patent-eligible. Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 16 and 17, “a coiled-coil domain (10-122 (3 differences)), a nucleotide-binding domain (200-468 (2 differences)), and a leucine-rich repeat domain (580-748 (0 differences))”. The Specification provides guidance on the locations of these domains (see screen capture of paragraph 3 from page 22 of the Specification below); however, it is not clear if the amino acid locations are exemplary or definitive. Further, the location of such domains can be determined by algorithms which vary depending on their parameters and therefore the domain locations may be subject to change.

    PNG
    media_image2.png
    184
    635
    media_image2.png
    Greyscale
 
Claim 40 recites: “A polypeptide comprising an amino acid sequence the nucleic acid molecule of claim 1.” It is understood by those of ordinary skill in the art that a polypeptide does not comprise a nucleic acid molecule; however, it appears that the Applicant is claiming a polypeptide which is comprising both an amino acid sequence and a nucleic acid molecule. 
	Therefore, the metes and bounds of the claimed invention are indefinite.

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 9, 15-20, 24, 34-37 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant describes expression of SEQ ID NO: 5 in wheat to increase resistance to stem rust (Examples 3 and 4).   Applicant also describes expression of SEQ ID NO: 8 in wheat to increase resistance to stem rust.
Periyannan observed that mutations comprising only a single nucleotide substitution in the nucleotide binding domain lost function (page 787, center column, paragraph 2). 
The Applicant has not provided written description which would indicate to one of ordinary skill in the art that the Applicant was in possession of the claimed invention at the time of filing. The Applicant has not described a method or plant that has increased stem rust resistance by having been transformed to express a sequence with less than 100% identity to SEQ ID NO: 5 and 8. 
	Given the lack of written description provided by the Applicant and known in the art at the time of filing, one of ordinary skill in the art would not have recognized the Applicant to have been in possession of the full scope of the invention as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Periyannan (Periyannan et al. 341(6147):786-788. 2013) taken with evidence from GenBank accession AGQ17378. 
One embodiment of claim 1 is an isolated nucleic acid molecule encoding an amino acid sequence comprising at least 85% identity to SEQ ID NO: 11 that is capable of conferring resistance to stem rust in a wheat plant; the nucleotide sequence may not be one that occurs in nature.
One embodiment of claim 5 is a vector comprising the nucleic acid molecule of claim 1. 
One embodiment of claim 9 is a host cell comprising the nucleic acid molecule of claim 1.
Regarding claim 1, Periyannan provides that the wheat gene Sr33, introgressed from the wild relative Aegilops tauschii into bread wheat, confers resistance to diverse stem rust races (Abstract). GenBank accession AGQ17378 provides that instantly claimed SEQ ID NO: 11 has 98% identity with RGA1A (see alignment below). Periyannan discloses that Sr33 comprises RGA1a (page 787, left column, paragraph 2).
Regarding claims 5 and 9, it is noted that a BAC is considered a vector. The Applicant has not provided a special definition indicating that “vector” excludes BACs. Periyanan discloses having a BAC library comprising the nucleic acid molecule of claim 1 (page 787, left column, paragraph 2).   In preparation of the BAC, the sequence would have necessarily been present in the bacterial cell. See screenshot from Periyannan Supplementary Materials below.


    PNG
    media_image3.png
    758
    457
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    308
    720
    media_image4.png
    Greyscale

Therefore, claims 1, 5 and 9 are anticipated by Periyannan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 24, 34-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Periyannan (Periyannan et al. 341(6147):786-788. 2013) taken with evidence from GenBank accession AGQ17378.
Aegilops tauschii (claim 15), the transgenic plant of claim 15 wherein the nucleic acid molecule encodes a protein comprising a coiled-coil domain, a nucleotide binding domain and a leucine-rich repeat domain (claim 16), the transgenic plant of claim 16 wherein at least one of the domains of claim 16 comprises an amino acid sequence that comprises at least 95% identity to the corresponding domain of SEQ ID NO: 11 (claim 17), the transgenic plant of claim 15 wherein the polynucleotide construct comprises a promoter operably linked for expression of the nucleotide sequence in a plant (claim 18), wherein the type of promoter of claim 18 is specified as a constitutive promoter (claim 19), the transgenic plant of claim 15 wherein the plant is a wheat plant (claim 20), a method for enhancing the resistance of a wheat plant to wheat stem rust comprising introducing a polynucleotide construct comprising the nucleic acid molecule of claim 1 (claim 24), a wheat plant produced by the method of claim 24 (claim 34), a seed of the plant of claim 34 comprising the polynucleotide construct (claim 35), planting a wheat seed of claim 20 (claim 36), harvesting a wheat seed from the plant of claim 36 (claim 37), a food product produced by the plant of claim 20 (claim 39) and a polypeptide comprising an amino acid sequence [encoded by] the nucleic acid molecule of claim 1 (claim 40; this claim is being interpreted as missing the phrase “encoded by”, though it is rejected in the present Office action under 35 USC 112b (see above).
 	Periyannan teaches the nucleic acid of claim 1 confers stem rust resistance to a wheat plant wherein the wheat plant is not Aegilops tauschii (see rejection under 35 USC 102(a)(1)). 
	The protein of Periyannan comprises a coiled-coil domain, a nucleotide-binding domain and a leucine-rich repeat domain (page 787 left column paragraph 2).
Regarding claim 17, the Applicant specifies that the coiled-coil domain is from residue 10-122, the nucleotide-binding domain is from residue 200-468 and the leucine-rich repeat domain is from 580-
	Periyannan does not teach an expression vector comprising the nucleic acid molecule of claim 1 operably linked to a heterologous constitutive promoter expressed by a transgenic wheat plant, a seed comprising the expression vector, planting the wheat seed, harvesting the wheat seed to make a food product.
	Periyannan teaches transforming wheat plants with an expression vector wherein a nucleotide sequence encoding a protein is operably linked to a heterologous, constitutive promoter (see screenshot below from Periyannan Supplementary Materials). Periyannan teaches screening transgenic wheat plants for resistance to stem rust which would include planting (page 787, paragraph bridging center and right columns). Periyannan teaches producing T-1- generation plants which would require producing seed comprising the transgene from T0 generation plants (see screenshot below from Periyannan Supplementary Materials). It is understood in the art that wheat is regularly harvested for making food products (examiner is taking Official notice on this point).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the nucleic acid molecule with which Periyannan transformed the wheat plants with RGA1a to increase resistance to stem rust. Periyannan suggests transforming wheat to express multiple sources of stem rust resistance (page 788, penultimate and final paragraphs). One would have expected the resulting wheat plant to have increased resistance to stem rust. 

    PNG
    media_image5.png
    324
    706
    media_image5.png
    Greyscale

	Therefore the claimed invention is obvious.

Conclusion
Claims 1, 5, 9, 15-20, 24, 34-37 and 39-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         

/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663